ORIGINAL                                    09/20/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0632
                                                                           irj -LL11)
                                                                            SEP 2 0 2022
                                                                          Buwen Greenwood
 IN THE MATTER OF:                                                      Clerk of Supreme Court
                                                                           StAte    tvInntaria


 M.D.F. and C.R.F.,                                                 ORDER

              Youths in Need of Care.




       Counsel for the appellant father of M.D.F. and C.R.F. filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The father was granted time to file a
response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the father's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant father pervely.
       DATED this    a6    day of September, 2022.



                                                               Chief Justice
    J ustices




2